TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00431-CV


                        Scientific Machine & Welding, Inc., Appellant

                                                v.

                                 FlashParking, Inc., Appellee


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-003816, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                              DISSENTING OPINION


               The question of repudiation generally “is one of fact, to be determined by the trier

of facts,” Hudson v. Wakefield, 645 S.W.2d 427, 430 (Tex. 1983); see Tubb v. Aspect Int’l, Inc.,

No. 12-14-00323-CV, 2017 Tex. App. LEXIS 362, at *6 (Tex. App.—Tyler Jan. 18, 2017, pet.

denied) (mem. op.) (“Whether a party has repudiated an agreement is a question of fact.” (citing

Berg v. Wilson, 353 S.W.3d 166, 176 (Tex. App.—Texarkana 2011, pet denied))), although

“when the pertinent facts are undisputed, repudiation may be established as a matter of law,”

King Rach, Inc. v. Chapman, 118 S.W.3d 742, 756 (Tex. 2003). Here, however, the pertinent

facts are disputed.

               In my opinion, the question of repudiation before this Court is not a matter of law,

but one for the trier of facts. Viewing the summary judgment evidence in the light most

favorable to Scientific Machine and Welding, Inc., I conclude that FlashParking, Inc. did not

conclusively establish its affirmative defense of repudiation. See Tex. R. Civ. P. 166a(c).
Among my disagreements with the Court’s analysis, I do not agree that the summary judgment

evidence conclusively established that (i) Scientific intentionally and unequivocally repudiated

the FlashParking contract, (ii) Scientific did not refuse in good faith to sign a third party contract,

and (iii) Scientific knew when it refused to sign the third party contract without modification that

Scientific would no longer be authorized to deliver UL-compliant SmartStations.               Because

I would reverse the trial court’s summary judgment and remand the case for trial, I

respectfully dissent.



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: November 12, 2021




                                                  2